DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on February 9, 2021, for the application with serial number 16/575,848.

Claims 1, 3, 5, and 7 are amended.
Claims 2 and 6 are canceled.
Claims 9 and 10 are added.
Claims 1, 3-5, and 7-10 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner has mischaracterized the invention.  Specifically, the Applicant contends that the claims are not directed to predicting demand; instead, they are directed to sourcing of raw materials and scheduling production of products comprising the raw materials.  See Remarks p. 7.  Even assuming for the sake of argument, that the claims are directed to sourcing and scheduling, as the Applicant contends, sourcing and scheduling is also an abstract idea.  It is a business process that could be implemented mentally or on paper.  However, the present claims recite the use of generic computer components for sourcing and scheduling.  No improvement to a technology or technical field is recited.
The Applicant additionally submits that the claims are subject matter eligible due to similarities with Ex Parte Smith.  As an initial matter, the Examiner points out that MPEP §2106, not individual appeals cases, provide the test used by the Office to determine subject matter eligibility.  Moreover, a single appeals case is merely persuasive; it is not precedential.  To respond briefly to this argument, however, the Examiner interprets the claims limitations in 
The basis for rejecting claims 1, 3, 4, and 9 in light of Bilski v. Kappos is not traversed.  The rejection is accordingly maintained.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Bermudez Rodriguez reference, cited in the rejections, below.  The Applicant’s arguments with respect to several limitations are moot in light of the newly cited reference.  
The Applicant contends that Yamamoto does not teach usage-specific patterns.  However, in cited col 10, ln 8-19; Yamamoto teaches sales patterns, which the Examiner interprets to be usage-specific patterns.  Therefore, Yamamoto reads on the recited limitation.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 5, 7, 8, and 10 are all directed to one of the four statutory categories of invention, the claims are directed to predicting demand of a product (as evidenced by the preamble of exemplary claim 5) and scheduling production of a product (as evidenced by claim 5; “schedule production of the product according to the provision capability index”), which are abstract ideas.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 5 include:  “collect usage-pattern-specific order information;” “determine a time-point-specific demand;” “determine a corresponding demand for [ ] at least one natural ingredient;” “determine a provision capability index;” and “schedule production of the cosmetic according to the provision capability index.”  The steps are all steps for data input and data processing related to the abstract ideas of predicting demand that, when considered alone and in combination, are part of the abstract ideas of predicting demand of a product and scheduling production of a product.  The dependent claims further recite steps for data input (see claims (3, and 7) and data processing (see claims 4, 8, 9, and 10) that are part of the abstract idea of predicting demand.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes steps for 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a processor in independent claim 5). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a processor in independent claim 5) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
Furthermore: claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 1, the claim language recites the steps of collecting information with an apparatus and determining demand with an apparatus.  An ‘apparatus’ is not a particular machine with a particular, concrete structure.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.  
Claims 3, 4, and 9 are rejected based upon the same rationale, wherein the claim language does not include the required tie or transformation.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 5 recite: “scheduling, by the cosmetic production determining apparatus, production of the cosmetic according to the provision capability index, an expiration date of the cosmetic, and the time-point-specific demand for the cosmetic such that waste of the at least one natural ingredient or the cosmetic due to expiry is minimized.”  This is not taught in the specification.  Specifically, minimization of waste is not taught.  The recitation constitutes new matter.
The dependent claims inherit the deficiency.
Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite, “determining, by the cosmetic production determining apparatus, a provision capability index of the at least one natural ingredient, the provision capability index based on the corresponding demand for the at least one natural ingredient and a time-point-specific natural ingredient supply.”  However, no algorithm or means for determining a provision capability index is provided in the specification or claims.  When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the .


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,854,746 to Yamamoto et al. (hereinafter ‘YAMAMOTO’) in view of US 2017/0255901 A1 to Bermudez Rodriguez (hereinafter ‘BERMUDEZ RODRIGUEZ’).

Claim 1 (Currently Amended)
YAMAMOTO discloses a method of predicting a demand for at least one natural ingredient of cosmetics so as to reduce waste of the at least one natural ingredient (see abstract; a raw material ordering system for a retail good), the method comprising: collecting, by a cosmetic production determining apparatus, usage-pattern-specific order information (see abstract and col 7, ln 39-col 8, ln 6; retails sales information collecting from point-of-sale terminal units) of a cosmetic, wherein the usage-pattern-specific order information includes order information of each of a plurality of usage patterns (see col 8, ln 37-51 and Fig. 3; foundation cosmetic, make-up cosmetic, shampoo & rinse, perfume & cologne, cosmetic sundries, and men's cosmetic.  See also col 9, ln 47-59 and col 10, ln 8-19 and Fig. 7; a sales course pattern for five days following launching of the product), each of the plurality of usage patterns being described by a sequence and schedule by which a plurality of cosmetics are used by a consumer (see Figs. 5-7; number of units purchased over each day used to predict demand); 
determining, by the cosmetic production determining apparatus, a time-point-specific demand for the cosmetic on the basis of the usage-pattern-specific order information (see claims 1, 10, 11, 15, and 16; a demand forecast according to a period of time that matches a sales course pattern selected from a table); and
determining, by the cosmetic production determining apparatus, a corresponding demand for the at least one natural ingredient required to produce the cosmetic (see abstract and col 1, ln 46-58; predict potential demands of raw goods in a manufactured product.  See also col 5, ln 43-63; a raw material demand setting means based on raw material history memory). 
YAMAMOTO does not specifically disclose, but BERMUDEZ RODRIGUEZ discloses, wherein each of the at least one natural ingredient has an expiration date (see ¶[0004]; track the expiration dates and sell-by dates of perishable items); 
determining, by the cosmetic production determining apparatus, a provision capability index of the at least one natural ingredient, the provision capability index based on the corresponding demand for the at least one natural ingredient and a time-point-specific natural ingredient supply (see ¶[0022]; a geospatial database with multiple , wherein the time-point-specific natural ingredient supply comprises a harvest period (see ¶[0004]; a harvest time) of the at least one natural ingredient and a distribution capability of the at least one natural ingredient (see again ¶[0004]; track the quantity of units passing through the supply chain).
YAMAMOTO further discloses scheduling, by the cosmetic production determining apparatus, production of the cosmetic according to the provision capability index, an expiration date of the cosmetic, and the time-point-specific demand for the cosmetic such that waste of the at least one natural ingredient or the cosmetic due to expiry is minimized (see abstract and col 4, ln 60-67 and Fig. 27; a product system for retail goods and a raw material based on sales and raw material attributes, including lead time, supply quantity, safety stock, and current inventory.  See also col 5, ln 7-42; the optimum order sizes are determined so that necessary raw materials can be procured when needed and in appropriate quantities).
YAMAMOTO discloses a flexible production and material resource planning system that uses sales information and supply information that determines optimum orders sizes of raw material in products in the appropriate quantities based on supply and demand factors.  BERMUDA RODRIGUEZ discloses a geospatial database for maintaining produce quality in a supply chain to maintain quality of perishable products that considers buying patterns, store demand, selling time, and harvest time to maximize salable lifetime (see ¶[0022]).  It would have been obvious to include the factors as taught by BERMUDA RODRIGUEZ in the system executing the method of YAMAMOTO with the motivation to optimize orders sizes of perishable products and maximize salable lifetime.

Claim 3 (Currently Amended)
the method as set forth in claim 1.
YAMAMOTO further discloses wherein the time-point-specific demand for the cosmetic is determined on the basis of a previous usage-pattern-specific first order (see again col 9, ln 47-59 and col 10, ln 8-19 and Fig. 7; a sales course pattern for five days following launching of the product) and a predicted usage-pattern-specific first order (see again claims 1, 10, 11, 15, and 16; a demand forecast according to a period of time that matches a sales course pattern selected from a table).

Claim 5
YAMAMOTO discloses a cosmetic production determining apparatus for predicting a demand for cosmetics comprising at least one natural ingredients so as to reduce waste of the at least one natural ingredient (see abstract; a raw material ordering system for a retail good), the cosmetic production determining apparatus comprising: a processor (see col 7, ln 59-67 and claim 1; a host computer), 
wherein the processor is configured to collect usage-pattern-specific order information (see abstract and col 7, ln 39-col 8, ln 6; retails sales information collecting from point-of-sale terminal units) of a cosmetic  wherein the usage-pattern- specific order information includes order information of each of a plurality of usage patterns (see col 8, ln 37-51 and Fig. 3; foundation cosmetic, make-up cosmetic, shampoo & rinse, perfume & cologne, cosmetic sundries, and men's cosmetic.  See also col 9, ln 47-59 and col 10, ln 8-19 and Fig. 7; a sales course pattern for five days following launching of the product), each of the plurality of usage patterns being described by a sequence and schedule by which a plurality of cosmetics are used by a consumer (see Figs. 5-7; number of units purchased over each day used to predict demand); and 
determine a time-point-specific demand for the cosmetic on the basis of the usage-pattern-specific order information (see claims 1, 10, 11, 15, and 16; a demand forecast according to a period of time that matches a sales course pattern selected from a table); and
determine a corresponding demand for the at least one natural ingredient required to produce the cosmetic (see abstract and col 1, ln 46-58; predict potential demands of raw goods in a manufactured product.  See also col 5, ln 43-63; a raw material demand setting means based on raw material history memory). 
YAMAMOTO does not specifically disclose, but BERMUDEZ RODRIGUEZ discloses,, wherein each of the at least one natural ingredient has an expiration date (see ¶[0004]; track the expiration dates and sell-by dates of perishable items); 
determine a provision capability index of the at least one natural ingredient, the provision capability index based on the corresponding demand for the at least one natural ingredient and a time-point-specific natural ingredient supply (see ¶[0022]; a geospatial database with multiple data layers that have location and time stamp information with business information including a freshness quality index for products, store and product demand), wherein the time-point-specific natural ingredient supply comprises a harvest period (see ¶[0004]; a harvest time)  of the at least one natural ingredient and a distribution capability of the at least one natural ingredient (see again ¶[0004]; track the quantity of units passing through the supply chain).
YAMAMOTO further discloses schedule production of the cosmetic according to the provision capability index, an expiration date of the cosmetic, and the time-point-specific demand for the cosmetic such that waste of the at least one natural ingredient or the cosmetic due to expiry is minimized (see abstract and col 4, ln 60-67 and Fig. 27; a product system for retail goods and a raw material based on sales and raw material attributes, including lead time, supply quantity, safety stock, and current inventory.  See also col 5, ln 7-42; the 
YAMAMOTO discloses a flexible production and material resource planning system that uses sales information and supply information that determines optimum orders sizes of raw material in products in the appropriate quantities based on supply and demand factors.  BERMUDA RODRIGUEZ discloses a geospatial database for maintaining produce quality in a supply chain to maintain quality of perishable products that considers buying patterns, store demand, selling time, and harvest time to maximize salable lifetime (see ¶[0022]).  It would have been obvious to include the factors as taught by BERMUDA RODRIGUEZ in the system executing the method of YAMAMOTO with the motivation to optimize orders sizes of perishable products and maximize salable lifetime.


Claim 7 (Currently Amended)
The combination of YAMAMOTO and BERMUDA RODRIGUEZ discloses the cosmetic production determining apparatus as set forth in claim 5.
YAMAMOTO further discloses wherein the time-point-specific demand for the cosmetic is determined on the basis of a previous usage- pattern-specific first order (see again col 9, ln 47-59 and col 10, ln 8-19 and Fig. 7; a sales course pattern for five days following launching of the product)  and a predicted usage-pattern-specific first order (see again claims 1, 10, 11, 15, and 16; a demand forecast according to a period of time that matches a sales course pattern selected from a table).

Claim 9 (New) 
The combination of YAMAMOTO and BERMUDA RODRIGUEZ discloses the method as set forth in claim 1.
wherein scheduling production of the cosmetic further comprises: clustering, by the cosmetic production determining apparatus, the time-point-specific demand for the cosmetic into adaptive time sections corresponding to the expiration date of the cosmetic (see ¶[0004]-[0005] and [0022]; supply chain management software that tracks the quantity of units passing through the supply chain and expiration or sell-by dates of perishable items  Include business information, such as freshness quality index and store demand with location and time stamps.  ).
YAMAMOTO discloses a flexible production and material resource planning system that uses sales information and supply information that determines optimum orders sizes of raw material in products in the appropriate quantities based on supply and demand factors.  BERMUDA RODRIGUEZ discloses a geospatial database for maintaining produce quality in a supply chain to maintain quality of perishable products that considers buying patterns, store demand, selling time, harvest time, freshness, and expiration date to maximize salable lifetime (see ¶[0022]).  It would have been obvious to include the factors as taught by BERMUDA RODRIGUEZ in the system executing the method of YAMAMOTO with the motivation to optimize orders sizes of perishable products and maximize salable lifetime.


Claim 10 (New)
The combination of YAMAMOTO and BERMUDA RODRIGUEZ discloses the cosmetic production determining apparatus as set forth in claim 5.
YAMAMOTO does not specifically disclose, but BERMUDA RODRIGUEZ discloses, wherein the processor is further configured to: cluster the time-point-specific demand for the cosmetic into adaptive time sections corresponding to the expiration date of the cosmetic (see ¶[0004]-[0005] and [0022]; supply chain management software that tracks the quantity of units passing through the supply chain and expiration or sell-by dates of perishable items  Include .
YAMAMOTO discloses a flexible production and material resource planning system that uses sales information and supply information that determines optimum orders sizes of raw material in products in the appropriate quantities based on supply and demand factors.  BERMUDA RODRIGUEZ discloses a geospatial database for maintaining produce quality in a supply chain to maintain quality of perishable products that considers buying patterns, store demand, selling time, harvest time, freshness, and expiration date to maximize salable lifetime (see ¶[0022]).  It would have been obvious to include the factors as taught by BERMUDA RODRIGUEZ in the system executing the method of YAMAMOTO with the motivation to optimize orders sizes of perishable products and maximize salable lifetime.


Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,854,746 to YAMAMOTO et al. and US 2017/0255901 A1 to BERMUDEZ RODRIGUEZ as applied to claims 1 and 3 above, and further in view of US 10,679,156 B1 to Bricklin et al. (hereinafter ‘BRICKLIN’).

Claim 4 (Original)
The combination of YAMAMOTO and BERMUDA RODRIGUEZ discloses the method as set forth in claim 3.
YAMAMOTO does not specifically disclose, but BRICKLIN discloses, wherein the time-point-specific demand for the cosmetic is determined on the basis of a reorder prediction from the previous usage-pattern- specific first order and a reorder prediction from the predicted usage-pattern-specific first order (see col 5, ln 46-57 and col 7, ln 27-52; a usage graph service .
YAMAMOTO discloses resource planning based on sales information acquired from point of sale terminals to predict demand (see col 1, ln 46-59) based on patterns (see claims 1, 10, 11, 15, and 16; a demand forecast according to a period of time that matches a sales course pattern selected from a table).  BRICKLIN discloses community demand fulfillment based on usage statistics including repurchase frequency and common usage patterns to predict supply demands.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the demand prediction based on repurchase frequency as taught by BRICKLIN in the system executing the method of YAMAMOTO with the motivation to predict demand based on patterns.  
  
Claim 8 (Original)
YAMAMOTO discloses the cosmetic production determining apparatus as set forth in claim 7.
YAMAMOTO does not specifically disclose, but BRICKLIN discloses, wherein the time-point-specific demand for the cosmetic is determined on the basis of a reorder prediction from the previous usage-pattern-specific first order and a reorder prediction from the predicted usage-pattern-specific first order (see col 5, ln 46-57 and col 7, ln 27-52; a usage graph service tracks repurchase frequency and common usage patterns.  Machine learning determines usage statistics and predicts supply demand for the community).
YAMAMOTO discloses resource planning based on sales information acquired from point of sale terminals to predict demand (see col 1, ln 46-59) based on patterns (see claims 1, 10, 11, 15, and 16; a demand forecast according to a period of time that matches a sales course pattern selected from a table).  BRICKLIN discloses community demand fulfillment based on usage statistics including repurchase frequency and common usage patterns to predict supply .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624